Case 18-13979-BFK       Doc 14     Filed 12/19/18 Entered 12/19/18 14:52:39           Desc Main
                                   Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

 IN RE:                                                               CASE NO.: 18-13979-BFK
                                                                                CHAPTER 11
 Martin Alan Burke,

    Debtor.
 _________________________________

                          REQUEST FOR SERVICE OF NOTICES
       PLEASE TAKE NOTICE THAT, on behalf of WILMINGTON TRUST, NATIONAL

ASSOCIATION, AS SUCCESOR TRUSTEE TO CITIBANK, N.A., AS TRUSTEE FOR

FIRST FRANKLIN MORTGAGE LOAN TRUST, MORTGAGE LOAN ASSET-BACKED

CERTIFICATES, SERIES 2005-FF12 ("Secured Creditor”), and pursuant to Rule 2002 of the

Federal Rules of Bankruptcy Procedure, the undersigned requests all notices given or required to

be given and all papers required to be served in this case to creditors, any creditors committees,

and any other parties-in-interest, be sent to and served upon the undersigned counsel and the

following be added to the Court’s Master Mailing List:

                                  RAS CRANE, LLC
                             BANKRUPTCY DEPARTMENT
                       10700 ABBOTT'S BRIDGE ROAD, SUITE 170
                                 DULUTH, GA 30097

                                                 RAS Crane, LLC
                                                 Authorized Agent for Secured Creditor
                                                 10700 Abbott's Bridge Road, Suite 170
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112
                                                 Facsimile: 404-393-1425
                                                 By: /s/Francis Laryea
                                                 Francis Laryea, Esquire
                                                 Email: flaryea@rascrane.com
Case 18-13979-BFK       Doc 14   Filed 12/19/18 Entered 12/19/18 14:52:39         Desc Main
                                 Document     Page 2 of 2


                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 19, 2018, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct copy has

been served via CM/ECF or United States Mail to the following parties:

DANIEL M. PRESS
CHUNG & PRESS, P. C.
6718 WHITTIER AVE.
SUITE 200
MCLEAN, VA 22101

MARTIN ALAN BURKE
11211 SORREL RIDGE LN
OAKTON, VA 22124

JOHN P. FITZGERALD, III
1725 DUKE STREET
SUITE 650
ALEXANDRIA, VA 22314



                                               RAS Crane, LLC
                                               Authorized Agent for Secured Creditor
                                               10700 Abbott's Bridge Road, Suite 170
                                               Duluth, GA 30097
                                               Telephone: 470-321-7112
                                               Facsimile: 404-393-1425
                                               By: /s/Francis Laryea
                                               Francis Laryea, Esquire
                                               Email: flaryea@rascrane.com
